
	
		II
		112th CONGRESS
		1st Session
		S. 963
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Carper introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reduce energy costs, improve energy efficiency, and
		  expand the use of renewable energy by Federal agencies, and for other purposes.
		  
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited as the Reducing Federal Energy Dollars Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Transparency and accountability of energy use by
				Federal facilities.
					Sec. 4. Modernizing Federal building energy efficiency
				performance standards.
					Sec. 5. Surveying renewable energy potential of Federal
				facilities.
					Sec. 6. Smart metering of Federal facilities.
					Sec. 7. Improving computer energy management at Federal
				agencies.
					Sec. 8. Broadening definition of renewable energy to include
				thermal.
					Sec. 9. Expanding use of energy savings performance
				contracts.
					Sec. 10. Modernizing outdated, inefficient Federal building
				designs.
					Sec. 11. Ongoing commissioning of Federal
				facilities.
					Sec. 12. Audit and report on Federal energy
				management.
				
			2.DefinitionsIn this Act:
			(1)Executive
			 agencyThe term Executive agency has the meaning
			 given the term in section 105 of title 5, United States Code.
			(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Transparency and
			 accountability of energy use by Federal facilitiesSection
			 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is
			 amended—
			(1)by redesignating
			 the second subsection (f) (as added by section 434(a) of the Energy
			 Independence and Security Act of 2007 (Public Law 110–140; 121 Stat. 1614)) as
			 subsection (g); and
			(2)in subsection
			 (f), by adding at the end the following:
				
					(12)Reporting on
				commissioning and energy and water savings measures
						(A)In
				generalEach energy manager shall submit the evaluations,
				commissioning reports, plans, measurements, and verifications obtained under
				paragraphs (3) and (5) to the web-based system established under paragraph (7)
				or to another publicly available web-based system established by the
				Secretary.
						(B)Standardizing
				reporting formatsNot later than 1 year after the date of
				enactment of this paragraph, the Secretary, in consultation with the
				Administrator of General Services, representatives of relevant professional
				societies and industry associations, and other relevant individuals, shall
				recognize or develop a standardized format for obtaining and reporting the
				information described in subparagraph (A).
						(13)Annual report
				on Federal building energy and water characteristicsNot later
				than 1 year after the date of enactment of this paragraph and annually
				thereafter, the Secretary shall make available on a publicly available website
				a report summarizing the energy and water use and high-performance attributes
				of Federal buildings, including—
						(A)data on energy
				use, water use, and greenhouse gas emissions data by Department of Energy
				climate zone, building type, primary building use, department or agency, and
				building vintage;
						(B)data on total
				energy usage and energy usage by heating, ventilation, and air conditioning,
				lighting, plug-loads, and other subsystems;
						(C)data on the
				energy, water, and greenhouse gas emissions savings attributable to compliance
				with relevant Federal law and the baseline used for a determination of the
				savings;
						(D)a description of
				the requirements and programs relating to energy use, water use, or greenhouse
				gas emissions applicable to the design and operation of Federal buildings and
				the outcomes of the requirements and programs, including—
							(i)requirements and
				programs such as green building and energy rating systems and energy codes and
				standards; and
							(ii)outcomes such as
				energy, water, and greenhouse gas emissions savings;
							(E)a description of
				the use of design or technological features that contribute to reductions in
				energy and water use, including features relating to—
							(i)building
				controls;
							(ii)heating and
				cooling;
							(iii)ventilation;
							(iv)efficient
				lighting;
							(v)lighting
				controls;
							(vi)daylighting;
							(vii)plumbing
				fixtures;
							(viii)building
				envelopes;
							(ix)orientation;
							(x)site
				selection;
							(xi)integrated
				design;
							(xii)building
				information modeling;
							(xiii)commissioning;
				and
							(xiv)other matters
				determined appropriate for inclusion by the Secretary;
							(F)a description of
				any lessons learned from and case studies included in the information submitted
				under paragraph (12); and
						(G)a description of
				the characteristics of high-performance buildings and high-performance green
				buildings (as defined in section 401 of the Energy Independence and Security
				Act of 2007 (42 U.S.C. 17061)), including with respect to—
							(i)indoor
				environmental quality;
							(ii)air and water
				pollution;
							(iii)waste
				generation;
							(iv)impacts on
				transportation due to building location and site design;
							(v)safety, security,
				and resiliency attributes;
							(vi)historic
				preservation;
							(vii)operation and
				functionality characteristics; and
							(viii)additional
				information determined appropriate for inclusion by the
				Secretary.
							.
			4.Modernizing
			 Federal building energy efficiency performance standardsSection 305 of the Energy Conservation and
			 Production Act (42 U.S.C. 6834) is amended—
			(1)by striking
			 subsection (b) and inserting the following:
				
					(b)Revised Federal
				building energy standards
						(1)Affirmative
				determination that revision will improve energy efficiency
							(A)In
				generalIf the Secretary elects not to update the Federal
				building energy efficiency performance standard under subsection (a)(3)(B) and
				an affirmative determination has been published under section 304(b)(2)(A), the
				appropriate Federal building energy efficiency performance standard for all
				projects receiving congressional approval following the affirmative
				determination shall be the standard or code receiving the affirmative
				determination and any additional criteria necessary to achieve energy
				consumption levels described in subsection (a)(3)(A)(i)(I).
							(B)SavingsTo
				determine the necessary savings required under the revised Federal building
				energy performance standard, an Executive agency (as defined in section 105 of
				title 5, United States Code) (referred to in this subsection as an
				Executive agency) shall use the savings identified in the
				affirmative determination over ASHRAE Standard 90.1–2004 or the 2004
				International Conservation Code.
							(C)CriteriaAbsent
				additional criteria from the Secretary to achieve the energy consumption levels
				described in subsection (a)(3)(A)(i)(I), an Executive agency shall consult with
				ASHRAE, the International Code Council, the project design team, and others as
				necessary to incorporate the criteria necessary to achieve the required energy
				consumption levels into contracts and designs.
							(2)No affirmative
				determination that revision will improve energy efficiency
							(A)In
				generalIf the Secretary elects not to update the Federal
				building energy efficiency performance standard under subsection (a)(3)(B) and
				no affirmative determination has been published under section 304(b)(2)(A), the
				appropriate Federal building energy efficiency performance standard for all
				projects receiving congressional approval following the election by the
				Secretary not to update the standard shall be the standard or code that
				triggered a determination under subsection (a)(3)(B) and any additional
				criteria necessary to achieve energy consumption levels that are at least 30
				percent below the revised standard.
							(B)CriteriaAbsent
				additional criteria from the Secretary to achieve energy consumption levels 30
				percent lower than the revised standard, an Executive agency shall consult with
				ASHRAE, the International Code Council, the project design team, and others as
				necessary to incorporate the criteria necessary to achieve the required energy
				consumption levels into contracts and designs.
							(C)ComplianceIf
				a revised Federal building energy performance standard is established under
				this paragraph, the requirements of subsection (a)(3)(A)(i)(I) shall be
				considered to be satisfied.
							(3)Approval prior
				to revisionIf a project receives congressional approval prior to
				a revision of the Federal building energy efficiency performance standard, an
				Executive agency may use the most current Federal building energy efficiency
				performance standard.
						;
				and
			(2)by striking
			 subsection (d).
			5.Surveying
			 renewable energy potential of Federal facilities
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in consultation with the Secretary of Defense and the
			 Administrator of General Services, shall promulgate regulations that establish
			 appropriate methods and procedures for use by Executive agencies to implement
			 (unless inconsistent with the mission of the Executive agencies or
			 impracticable due to environmental constraints) the identification of all
			 potential locations at Federal facilities of the Executive agencies for
			 renewable energy projects (including available land, building roofs, and
			 parking structures).
			(b)Identification
			 of potential locationsNot later than 2 years after the date of
			 the promulgation of regulations under subsection (a), each Executive agency
			 shall complete the report of the Executive agency that identifies potential
			 locations described in subsection (a).
			6.Smart metering
			 of Federal facilitiesSection
			 543(e) of the National Energy Conservation Policy Act (42 U.S.C. 8253(e)) is
			 amended—
			(1)in paragraph
			 (1)—
				(A)by designating
			 the first, second, third, and fourth sentences as subparagraphs (A), (B), (C),
			 and (E), respectively; and
				(B)by inserting
			 after subparagraph (C) (as so designated) the following:
					
						(D)Whole building
				smart meters and smart submeters
							(i)In
				generalEach agency shall use—
								(I)whole building
				smart meters for all Federal buildings, owned or leased, with a gross square
				footage of 30,000 square feet or more; and
								(II)smart submeters
				for subsystems that use 30 percent or more of whole building energy.
								(ii)FrequencyThe
				advanced meters and advanced metering devices shall, to the maximum extent
				practicable, provide data at least daily and measure at least hourly
				consumption of electricity in the Federal buildings of the
				agency.
							;
				and
				(2)in paragraph (3),
			 by inserting and updated annually thereafter, after
			 paragraph (2).
			7.Improving
			 computer energy management at Federal agencies
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in consultation with the Secretary of Defense, the
			 Secretary of Veterans Affairs, and the Administrator of General Services, shall
			 issue guidance for Executive agencies to employ advanced tools allowing energy
			 savings through the use of computer hardware, energy efficiency software, and
			 power management tools.
			(b)Reports on
			 plans and savingsNot later than 180 days after the date of the
			 issuance of the guidance under subsection (a), each Executive agency shall
			 submit to the Secretary a report that describes—
				(1)the plan of the
			 Executive agency for implementing the guidance within the Executive agency;
			 and
				(2)estimated energy
			 and financial savings from employing the tools described in subsection
			 (a).
				8.Broadening
			 definition of renewable energy to include thermalSection 203 of the Energy Policy Act of 2005
			 (42 U.S.C. 15852) is amended—
			(1)in subsection
			 (a), in the matter preceding paragraph (1), by striking
			 electric;
			(2)by redesignating
			 subsection (d) as subsection (e); and
			(3)by inserting
			 after subsection (c) the following:
				
					(d)Separate
				calculationRenewable energy produced at a Federal facility, on
				Federal land, or on Indian land (as defined in section 2601 of the Energy
				Policy Act of 1992 (25 U.S.C. 3501))—
						(1)shall be
				calculated separately from renewable energy used; and
						(2)may be used
				individually or in combination to comply with subsection
				(a).
						.
			9.Expanding use of
			 energy savings performance contracts
			(a)Authority To
			 enter into contractsSection 801(a)(1) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8287(a)(1)) is amended in the first sentence
			 by inserting before the period at the end the following: , including
			 savings and benefits involving nonbuilding applications.
			(b)Payment of
			 costsSection 802 of the National Energy Conservation Policy Act
			 (42 U.S.C. 8287a) is amended by inserting before the period at the end the
			 following: or the use of fuel purchased with those funds.
			(c)Definitions
				(1)Energy
			 savingsSection 804(2) of the National Energy Conservation Policy
			 Act (42 U.S.C. 8287c(2)) is amended—
					(A)in subparagraph
			 (A), by striking or other federally owned facilities each place
			 it appears and inserting , other federally owned facilities, or other
			 buildings or facilities at which an Executive agency pays for
			 utilities;
					(B)in subparagraph
			 (C)—
						(i)by
			 inserting (including new hydroelectric generation at Federal dams that
			 do not have hydroelectric generation facilities) after
			 cogeneration; and
						(ii)by
			 striking and after the semicolon at the end;
						(C)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
					(D)by adding at the
			 end the following:
						
							(E)the increased
				efficient use of nonbuilding applications; and
							(F)the savings
				realized from reduced fuel use, including secondary
				savings.
							.
					(2)Nonbuilding
			 application; secondary savingsSection 804 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8287c) is amended by adding at the end the
			 following:
					
						(5)Nonbuilding
				applicationThe term nonbuilding application
				means—
							(A)any class of
				vehicles, devices, or equipment that is transportable under the power of the
				applicable vehicle, device, or equipment by land, sea, or air and that consumes
				energy from any fuel source for the purpose of—
								(i)that
				transportation; or
								(ii)maintaining a
				controlled environment within the vehicle, device, or equipment; and
								(B)any federally
				owned equipment used to generate electricity or transport water.
							(6)Secondary
				savingsThe term secondary savings means additional
				energy or cost savings that are a direct consequence of the energy savings that
				result from the energy efficiency improvements that are financed and
				implemented pursuant to an energy savings performance
				contract.
						.
				(d)GuidanceNot
			 later than 1 year after the date of enactment of this Act, the Director of the
			 Office of Management and Budget, in consultation with the Secretary, the
			 Secretary of Defense, and the Administrator of General Services, shall issue
			 guidance and rules to Executive agencies to implement the amendments made by
			 this section.
			10.Modernizing
			 outdated, inefficient Federal building designsSection 3307, of title 40, United States
			 Code, is amended—
			(1)by redesignating
			 subsections (d) through (h) as subsections (e) through (i), respectively;
			 and
			(2)by inserting
			 after subsection (c) the following:
				
					(d)Availability of
				funds for design updates
						(1)In
				generalSubject to paragraph (2), for any project for which
				congressional approval is received under subsection (a) and for which the
				design has been substantially completed but construction has not begun, the
				Administrator of General Services may use appropriated funds to update the
				project design to meet applicable Federal building energy efficiency standards
				established under section 305 of the Energy Conservation and Production Act (42
				U.S.C. 6834) and other requirements established under section 3312.
						(2)LimitationThe
				use of funds under paragraph (1) shall not exceed 125 percent of the estimated
				energy or other cost savings associated with the updates as determined by a
				life-cycle cost analysis under section 544 of the National Energy Conservation
				Policy Act (42 U.S.C.
				8254).
						.
			11.Ongoing
			 commissioning of Federal facilities
			(a)In
			 generalSection 3312 of title 40, United States Code, is
			 amended—
				(1)by redesignating
			 subsections (c) through (g) as subsections (d) through (h), respectively;
			 and
				(2)by inserting
			 after subsection (b) the following:
					
						(c)Ongoing
				commissioning within the Federal building stock
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Reducing Federal Energy Dollars Act of 2011, the Administrator and the
				Secretary of Energy shall incorporate commissioning and recommissioning
				standards (as those terms are defined in section 543(f) of the National Energy
				Conservation Policy Act (42 U.S.C. 8253(f))), for all real property
				that—
								(A)is more than
				$10,000,000 in value;
								(B)has more than
				50,000 square feet; or
								(C)has energy
				intensity of more than $2 per square foot and an area of more than 10,000
				square feet (or energy expenditures greater than $20,000 per year).
								(2)RegulationsNot
				later than 1 year after the date of enactment of the Reducing Federal Energy
				Dollars Act of 2011, the Administrator and the Secretary of Energy shall
				promulgate such regulations as are necessary to carry out this subsection,
				including prospective Federal leases that meets the requirements of
				subparagraph (A), (B), or (C) of paragraph
				(1).
							.
				(b)Conforming
			 amendmentsSection 3312 of title 40, United States Code, is
			 amended—
				(1)in subsection
			 (e)(1) (as redesignated by subsection (a)(1)), in the matter preceding
			 subparagraph (A), by striking and (c) and inserting and
			 (d);
				(2)in the first
			 sentence of subsection (f) (as so redesignated), by striking and
			 (c) and inserting and (d); and
				(3)in subsection (g)
			 (as so redesignated), by striking subsection (b), (c), or (d) or for
			 failure to carry out any recommendation under subsection (e) and
			 inserting subsection (b), (d), or (e) or for failure to carry out any
			 recommendation under subsection (f).
				12.Audit and
			 report on Federal energy management
			(a)AuditNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General of the United States shall carry out an audit to determine—
				(1)the overall
			 progress and efficacy of Federal energy management efforts;
				(2)progress made
			 towards energy consumption reduction and management goals established by law or
			 Executive order;
				(3)financial cost
			 savings associated with Federal energy consumption and intensity reduction
			 efforts; and
				(4)considerations
			 for Congress to streamline Federal energy management requirements established
			 by law or Executive order.
				(b)ReportNot
			 later than 90 days after the date described in subsection (a), the Comptroller
			 General of the United States shall submit to the appropriate committees of
			 Congress a report that contains a description of the results of the audit
			 carried out under subsection (a).
			
